Citation Nr: 0732439	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-35 169	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the pension debt of $14,644.00 was validly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972.

This matter comes before the Board of Veterans´ Appeals 
(Board) on appeal from an adverse decision by the Department 
of Veterans Affairs (VA) Pension Center in Milwaukee, 
Wisconsin.  The St. Petersburg, Florida, Committee on Waivers 
and Compromises (COWC) currently holds jurisdiction over the 
case.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1970 to March 1972.

2.  On June 26, 2007, prior to the promulgation of a decision 
in the appeal, the veteran's representative submitted a 
written document to the Board withdrawing from appeal the 
issue of whether the pension debt of $14,644.00 was validly 
created.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant and his representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  Id.  On June 26, 2007, prior to the 
promulgation of a decision in the appeal, the veteran's 
representative submitted a written document to the Board 
withdrawing from appeal the issue of whether the pension debt 
of $14,644.00 was validly created.  As there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


